Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

This office action is in response to the filing of the Applicant Arguments/Remarks Made in an Amendment on 10/19/2021. Currently, claims 1-17 are pending in the application.
  



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over SONG et al (US 20180158829 A1) in view of YOU et al (US 20180158827 A1).


Regarding claim 1, Figures 1-2 and 12 of SONG disclose a semiconductor device, comprising: 
a semiconductor substrate (102) having a cell region (A) and a dummy region (B) surrounding the cell region; 
a plurality of memory pillar structures (BE includes memory pillar structures, [0022]) on the cell region of the semiconductor substrate; and 
a supporting layer (112, [0024]) over the semiconductor substrate, interconnecting the memory pillar structures, and having a plurality of first opening patterns (1a, [0024]) and second opening patterns (1b or 1c) on the cell region, and
wherein a first number (3) of the memory pillar structures surround each of the first opening patterns (1a), a second number (4 or 5) of the memory pillar structures surround each of the second opening patterns (1b or 1c), the first opening patterns are different from the second opening patterns, the first number of the memory pillar structures is different from the second number of the memory pillar structures. 

SONG does not explicitly teach that some of the first opening patterns and some of the second opening patterns are on a central portion of the cell region, and a remaining of the first opening patterns and a remaining of the second opening patterns are on an edge portion of the cell region, wherein the edge portion surrounds the central region, the dummy region surrounds the edge portion, and the edge portion is between the dummy region and the central region.


However, YOU is a pertinent art which teaches a semiconductor device which includes cell region and peripheral region of a memory structure (Figure 1, [0027]). Figure 11 of YOU teaches a support pattern included in the semiconductor device, wherein a first opening patterns and a second opening patterns are arranged in different shape and size in the central region and an edge region of the cell region, wherein some of the first opening patterns are in the central region and some are at the edge portion of the cell region surrounding the central region. YOU, further teaches that this arrangement is not limited to this pattern only ([0143]-[0145]) and provides improved reliability of the semiconductor structure ([0004]).

Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of SONG such that some of the first opening patterns and some of the second opening patterns are on a central portion of the cell region, and a remaining of the first opening patterns and a remaining of the second opening patterns are on an edge portion of the cell region, wherein the edge portion surrounds the central region, the dummy region surrounds the edge portion, and the edge portion is between the dummy region and the central region according to the teaching of YOU (Figure 11)  in order to create an symmetric arrangement of the opening for improved reliability  with a reasonable expectation of success, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).




Regarding claim 2, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 1, further comprising a plurality of dummy pillar structures (for dummy cell in the region B, [0021]) on the dummy region of the semiconductor substrate.  

Regarding claim 3, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 1, wherein shapes of the first opening patterns (1a, [0024]) are the same, and shapes of the second opening patterns (1b or 1c) are the same.  

Regarding claim 4, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 1, wherein the first opening patterns (1a) and the second opening patterns (1b or 1c) are staggered in a first direction (horizontal direction).  

Regarding claim 5, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 1, wherein the first opening patterns (1a) or the second opening patterns (1b or 1c) are repeatedly arranged in a second direction (vertical direction).  

Regarding claim 6, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 1, wherein the first number (three) of the memory pillar structures is less than the second number (four or five) of the memory pillar structures.  




Regarding claim 7, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 6, wherein the first number of the memory pillar structures is three (at 1a), and the second number of the memory pillar structures is four (at 1c).  

Regarding claim 8, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 6, wherein the first number of the memory pillar structures is three (at 1a), and the second number of the memory pillar structures is five (at 1b).  

Regarding claim 9, Figures 1-2 of SONG in view of YOU do not explicitly teach that the semiconductor device of claim 6, wherein the first number of the memory pillar structures is four and the second number of the memory pillar structures is five. 

However, SONG teaches that the number of memory pillar structures are three to seven ([0036]). Further, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to use the above claimed numbers since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 1, further comprising: an interlayer dielectric (104) on the semiconductor substrate (102); and 19a plurality of conductive structures (106) in the interlayer dielectric, wherein the memory pillar structures (with BE/TE) are respectively on the conductive structures.  

Regarding claim 11, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 10, wherein the memory pillar structures (with BE/TE) are respectively aligned with the conductive structures (106).  

Regarding claim 12, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 10, wherein the memory pillar structures (with BE/TE) are respectively in contact with top surfaces of the conductive structures (106).  

Regarding claim 13, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 1, wherein each of the memory pillar structures (with BE/TE) comprises a horizontal portion and a vertical portion surrounding the horizontal portion.  

Regarding claim 14, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 13, further comprising: a top electrode layer (TE) over the memory pillar structures and the supporting layer (112), wherein the top electrode layer (TE) has portions surrounded by the vertical portions of memory pillar structures (BE).  

Regarding claim 15, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 1, wherein each of the memory pillar structures (with BE/TE) is a bottom electrode layer with a U cross-sectional shape (please see Figure 12).  



Regarding claim 16, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 15, further comprising: a first dielectric layer (124) disposed along the supporting layer and the memory pillar structures; and 20a top electrode layer (TE) over the first dielectric layer.  

Regarding claim 17, Figures 1-2 and 12 of SONG disclose that the semiconductor device of claim 16, further comprising a second dielectric layer (108) between the first dielectric layer (124) and the interlayer dielectric (104).


Response to Arguments

Applicant's arguments filed on 10/19/2021 have been fully considered but they are not persuasive. 

Applicant’s main argument regarding claim 1 includes:  The limitation in claim 1 "some of the first opening patterns and some of the second opening patterns are on a central portion of the cell region, and a remaining of the first opening patterns and a remaining of the second opening patterns are on an edge portion of the cell region, wherein the edge portion surrounds the central region, the dummy region surrounds the edge portion, and the edge portion is between the dummy region and the central region." is unobvious over SONG in view of YOU because the diamond pattern of the upper inner pattern 442i in FIG. 11 of YOU should be 
In response, the Examiner respectfully points out that “A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention, MPEP § 2141.02. According to Figures 1-2 and 12 of SONG, holes (opening) are where electrode layer TE penetrates supporting layer 112. Similarly, in Figure 10/11 of YOU, holes (opening) are where 560 penetrates the supporting layer 450. In this case, Figure 11 of YOU teaches two opening (hole) patterns (one round shape and another triangular shape) as shown in the annotated Figure 11 of YOU below, wherein H1 and H2 are opening (hole) patterns are present in the supporting layer 450 and the opening patterns (round and triangular shape opening) are surrounded by memory structures as shown in the annotated Figure below.

    PNG
    media_image1.png
    439
    468
    media_image1.png
    Greyscale


 The claim merely recites that the supporting pattern having plurality of first opening and second opening patterns on the cell region but does not provide any specific of the opening 
Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the semiconductor device of SONG such that some of the first opening patterns and some of the second opening patterns are on a central portion of the cell region, and a remaining of the first opening patterns and a remaining of the second opening patterns are on an edge portion of the cell region, wherein the edge portion surrounds the central region, the dummy region surrounds the edge portion, and wherein the edge portion is between the dummy region and the central region according to the teaching of YOU (Figure 11)  in order to create an symmetric arrangement of the opening for improved reliability  with a reasonable expectation of success, Further, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday to Friday from 8:00 AM to 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/
Primary Examiner, Art Unit 2813
11/12/2021